DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JIMMY K. BONEY,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3340

                          [February 14, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 14-001795CF10A.

  Jimmy K. Boney, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.